DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 5, reference character “108” should be changed to “109” as 108 is used to designate a “choke block” and “109” is used to designate a “choke”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
At paragraph 0043, in the last sentence, “win” should be changed to “wing”.  
At paragraph 00113, it is stated that the flow module 700 is shown in figure 19, however the flow module 700 is illustrated in figure 17.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0116716 A1 (Vincent et al.).
As concerns claim 1, Vincent et al. discloses a flow control assembly 410, comprising: a plurality of flow passages extending between an inlet hub and an outlet hub (as there is no specific definition for an inlet or an outlet hub, the illustrated piping as shown in figure 4 will be reasonably interpreted as equivalent to a “hub”; wherein the outlet hub faces in a direction away from the inlet hub (as shown, an inlet is shown along 402, an outlet along the path 409, there are also production inlets and outlets at 401 and 403, and they also face in different directions, e.g., “up” and “down”); and wherein the plurality of flow passages comprises a horizontal flow passage (as shown); a choke block 105 located along the horizontal flow passage, the choke block comprising: a choke 130 or 512 having a choke body removably fixed to the choke block (see at least 0002); and a retention mechanism holding the choke body in the choke insert profile, see 0018); and a choke actuator 406, 407 positioned on a side of the choke block opposite the horizontal flow passage.
	As concerns claim 2, Vincent et al. discloses the assembly of claim 1, wherein the choke actuator is coaxial with the horizontal flow passage (as shown).
	As concerns claim 3, Vincent et al. discloses the assembly of claim 1, wherein the choke is an adjustable choke comprising a variable aperture (0019).
	As concerns claim 4, Vincent et al. discloses the assembly of claim 1, wherein the choke is a fixed choke (see 0002, disclosing both types of chokes).
	As concerns claim 5, Vincent et al. discloses the assembly of claim 1, wherein the plurality of flow passages further comprises a vertical flow passage having an axial end positioned adjacent to the choke block, wherein a change in direction is formed through the choke from the vertical flow passage to the horizontal flow passage (see figure 4 and the various view of figure 5).
As concerns claim 8, Vincent et al. discloses a method comprising: connecting an inlet hub of a flow control module 410 to a subsea tree 110; 35378639017910-029004connecting an outlet hub of the flow control module to a flowline (along the path shown at 409 or 403); directing fluid from the subsea tree through the flow control module, wherein the flow control module comprises: a horizontal flow passage (as illustrated); and a choke block 105 located along the horizontal flow passage, the choke block comprising: a choke 130 having a choke body removably fixed to the choke block (see at least 0018); and a retention mechanism holding the choke body in the choke block (choke insert profile); and removing the choke from the choke block .
	As concerns claim 9, Vincent et al. discloses the method of claim 8, further comprising operating a choke actuator 406, 407 in the flow control module to adjust the choke.
	As concerns claim 10, Vincent et al. discloses the method of claim 9, wherein the choke actuator is operated remotely from a surface control console (implicit, see 0019).
this is also implicit in as much as Vincent et al. describes both variable and adjustable chokes).
	As concerns claim 12, Vincent et al. discloses the method of claim 8, wherein the flow control module further comprises: a vertical flow passage having an axial end positioned adjacent to the choke block; wherein a change in direction is formed through the choke from the vertical flow passage to the horizontal flow passage (as illustrated, see figure 4 and figure 5).
	As concerns claim 13, Vincent et al. discloses the method of claim 8, further comprising closing a valve in the subsea tree to stop fluid flow through the flow control module (either of valves 108 or 120 would be suitable for this purpose).
	As concerns claim 14, Vincent et al. discloses the method of claim 13, further comprising removing the flow control module from the subsea tree (this is implicit in the disclosure, see the connector at 140).
	As concerns claim 15, Vincent et al. discloses an assembly, comprising: a subsea tree 110 having a flow bore; a flow control module 410 fluidly connected to the flow bore via an inlet hub, the flow control module comprising: a vertical flow passage fluidly connected between the inlet hub and a choke block; and 36 378639017910-029004 a horizontal flow passage extending from the choke block to an outlet hub facing in a direction away from the inlet hub (as illustrated, see figure 4 and figure 5); wherein the choke block provides a change in direction between the vertical flow passage and the horizontal flow passage; and wherein the choke block comprises a choke 130 having a choke body removably fixed to the choke block (see 0018).
	As concerns claim 17, Vincent et al. discloses the assembly of claim 15, wherein the choke block further comprises at least one retention mechanism holding the choke body in the choke block (insert profile).
choke actuators are shown at 406 and 407).
	As concerns claim 19, Vincent et al. discloses the assembly of claim 15, wherein the choke is an adjustable choke comprising a variable aperture (as both types of chokes, e.g., fixed and adjustable are disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al., alone. 
As concerns claim 6, Vincent et al. discloses the assembly of claim 5, but lacks to expressly disclose a configuration wherein the inlet hub is connected to the vertical flow passage at an opposite end from the choke block. Nevertheless it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the inlet hub connection for the vertical passage in various configurations, such as different types of wellheads, or for vertical or horizontal trees to make the assembly suitable for a variety of situations. Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
	As concerns claim 7, Vincent et al. discloses the assembly of claim 1, wherein the choke actuator is a remotely controlled actuator, but does not explicitly disclose an electric actuator; nevertheless 
As concerns claim 20, Vincent et al. discloses the assembly of claim 15, but lacks to disclose wherein the choke is positioned beneath the vertical flow passage. Nevertheless it would have been considered obvious to arrange the choke in various positions to suit a particular type of wellhead or a horizontal or vertical tree, or for use with other equipment as a matter of obvious design choice. Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. in view of US 9,702,215 B1 (Murphy).
As concerns claim 16, Vincent et al. discloses the assembly of claim 15, but lacks to expressly disclose wherein the choke block further comprises at least one seal holding the choke body in the choke block. Murphy discloses a flow hub for a subsea tree that uses seals and clamps, crowns or bonnets as retention mechanisms for a choke 204. It thus would have been considered obvious to one of ordinary skill in the art prior to the effective filing to employ a seal in the retention means to obtain the predictable result of preventing leakage across the choke.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,947,803 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, more narrowly drawn, obviously encompass the limitations of the pending claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679